IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  April 13, 2016 Session


             ROBERT DIONNE O’NEAL v. MARK GOINS, ET AL.

                Appeal from the Chancery Court for Davidson County
                     No. 15373III Ellen H. Lyle, Chancellor

                          ________________________________

         No. M2015-01337-COA-R3-CV – Filed July 29, 2016
                     _________________________________

Plaintiff, whose rights of citizenship had been restored, brought action against the state
coordinator of elections and election commission for declaratory, injunctive, and other relief,
asserting that the Defendants had improperly refused to restore his right to vote. On motion
of Defendants, the trial court dismissed the complaint with prejudice for lack of subject
matter jurisdiction and failure to state a claim for relief; the court also denied plaintiff‟s
application to amend his complaint to assert a claim for mandamus. Finding no error, we
affirm the dismissal of the complaint and denial of the application to amend; we modify the
judgment to make the dismissal without prejudice.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                    as Modified

RICHARD H. DINKINS, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

Elizabeth R. McClellan, Murfreesboro, Tennessee, for the appellant, Robert Dionne O‟Neal.

Herbert H. Slatery, III, Attorney General and Reporter; Joseph F. Whalen, III, Associate
Solicitor General; Janet Kleinfelter, Deputy Attorney General, and Ryan A. Lee, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Mark Goins, individually and in his
official capacity, and the Tennessee State Election Commission.
                                                 OPINION

                         I. FACTUAL AND PROCEDURAL BACKGROUND1

        This appeal arises out of the efforts of Robert O‟Neal, a convicted felon, to have his
voting rights restored. Mr. O‟Neal had his citizenship rights restored in accordance with
Tenn. Code Ann. §40-29-101, et seq., by order of the Circuit Court of Marshall County. His
effort to have his right to vote restored pursuant to Tenn. Code Ann. §40-29-201, et seq. was
not successful; as a result, he filed a petition in the Chancery Court for Davidson County
against Mark Goins, Coordinator of Elections for the State of Tennessee, and the Tennessee
State Election Commission, seeking, inter alia, the following relief:

                [1]. That this court determine whether Tenn. Code Ann. §§ 40-29-101
        and 40-29-201 create a statutory ambiguity regarding the ability of the circuit
        courts to restore full rights of citizenship and resolve any such ambiguity
        according to the principles of statutory construction and governing law; and
                [2]. That this court determine that Tenn. Code Ann. §§ 40-29-201 et
        seq., irrespective of any statutory ambiguity, do not give the Defendants the
        right to refuse to enforce final judicial orders requiring them to restore
        individuals to the voting rolls or to conduct a secondary investigation prior to
        enforcing such orders, pursuant to the separation of powers doctrine; and
                [3]. That this court hold the Defendants in civil contempt for their
        violation of the judicial order in In re O’Neal specifically requiring them to
        restore Plaintiff O‟Neal to the voting rolls, as well as civil contempt for all
        other final orders which they have disregarded as alleged herein; and
                [4]. That this court impose appropriate sanctions for the civil contempt
        of Defendants, including an award of monetary sanctions and/or imprisonment
        of Defendant Goins until such time as Plaintiff and all similarly situated
        persons are restored to the voting rolls.

Goins and the Commission filed a motion to dismiss pursuant to Tenn. R. Civ. P. 12.02(1) for
lack of subject matter jurisdiction on the grounds that O‟Neal‟s claims were barred by
sovereign immunity and qualified immunity, and pursuant to Rule 12.02(6) for failure to state
a claim for relief on the grounds that the complaint failed to satisfy the requirements to
proceed as a class action and failed to state a cause of action for civil contempt.




1
  The factual history is taken largely from the allegations of the complaint, which we take as true for purposes
of this appeal, and from the statements by counsel at the hearing on the motion to dismiss the case and in the
parties‟ briefs on appeal.

                                                       2
        The trial court granted the motion to dismiss. The court held that the claims asserted
against the Defendants in their official capacities were barred by sovereign immunity because
O‟Neal did not allege that they were enforcing an unconstitutional statute; that the claims
against Goins in his individual capacity were barred by qualified immunity because O‟Neal
failed to allege the violation of a clearly established right and Goins was not responsible for
the ultimate determination of eligibility; that the allegations of the complaint failed to satisfy
the numerosity, commonality, and typicality requirements of Tenn. R. Civ. P. 23.01; and that,
because the Circuit Court of Marshall County did not have personal jurisdiction over Goins
or the Commission, there was no “lawful order” upon which to base O‟Neal‟s claim of civil
contempt.2 With respect to arguments made by Mr. O‟Neal at the hearing on the motion to
dismiss, the court stated:

        During the hearing on Defendant‟s Motion to Dismiss, Plaintiff‟s counsel
        suggested numerous other potential causes of action. However, under the
        pleading standards set forth by the Tennessee Supreme Court in Webb v.
        Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422 (Tenn. 2011), the
        Court is unable to craft a potential cause of action because the Court had
        insufficient factual allegations as to Plaintiff‟s claims.

Mr. O‟Neal appeals, contending that the court erred in considering matters outside of the
complaint; in not disposing of the motion as one for summary judgment; in not presuming the
factual allegations of the complaint to be true; in failing to give the Plaintiff the benefit of all
reasonable inferences; in not allowing an amendment to the complaint; and in dismissing the
contempt action.

                                      II. STANDARD OF REVIEW

      Mr. O‟Neal‟s argument on appeal focuses on the trial court‟s dismissal of the case
pursuant to Tenn. R. Civ. P. 12.02(6). The law and procedure to be applied by a court
considering such a motion was succinctly stated in Webb v. Nashville Area Habitat for
Humanity, Inc.:

                A Rule 12.02(6) motion challenges only the legal sufficiency of the
        complaint, not the strength of the plaintiff=s proof or evidence. The resolution
        of a 12.02(6) motion to dismiss is determined by an examination of the
        pleadings alone. A defendant who files a motion to dismiss “„admits the truth
        of all of the relevant and material allegations contained in the complaint, but . .
        . asserts that the allegations fail to establish a cause of action.‟”


2
  The Court rejected Mr. O‟Neal‟s argument that all state agencies are a part of the “state” for the purposes of
personal jurisdiction.
                                                       3
              In considering a motion to dismiss, courts “„must construe the
      complaint liberally, presuming all factual allegations to be true and giving the
      plaintiff the benefit of all reasonable inferences.‟” A trial court should grant a
      motion to dismiss “only when it appears that the plaintiff can prove no set of
      facts in support of the claim that would entitle the plaintiff to relief.”. . .

             Under Tennessee Rule of Civil Procedure 8, Tennessee follows a liberal
      notice pleading standard . . . which recognizes that the primary purpose of
      pleadings is to provide notice of the issues presented to the opposing party and
      court. Our state‟s notice pleading regime is firmly established and
      longstanding; this Court recognized well before the Tennessee Rules of Civil
      Procedure were adopted that “[t]he object and purpose of an pleading is to give
      notice of the nature of the wrongs and injuries complained of with reasonable
      certainty, and notice of the defenses that will be interposed, and to acquaint the
      court with the real issues to be tried.”

              To be sufficient and survive a motion to dismiss, a complaint must not
      be entirely devoid of factual allegations. Tennessee courts have long
      interpreted Tennessee Rule of Civil Procedure 8.01 to require a plaintiff to
      state “„the facts upon which a claim for relief is founded.‟” A complaint “need
      not contain detailed allegations of all the facts giving rise to the claim,” but it
      “must contain sufficient factual allegations to articulate a claim for relief.”
      “The facts pleaded, and the inferences reasonably drawn from these facts, must
      raise the pleader=s right to relief beyond the speculative level.” Thus, as we
      observed in Leach,

             “While a complaint in a tort action need not contain in minute
             detail the facts that give rise to the claim, it must contain direct
             allegations on every material point necessary to sustain a
             recovery on any legal theory, even though it may not be the
             theory suggested . . . by the pleader, or contain allegations from
             which an inference may fairly be drawn that evidence on these
             material points will be introduced at trial.”

            Moreover, courts are not required to accept as true assertions that are
      merely legal arguments or “legal conclusions” couched as facts.
346 S.W.3d at 426-27 (internal citations omitted). We review the trial court‟s legal
conclusions regarding the adequacy of the complaint de novo. Id.



                                              4
                                                 III. ANALYSIS

                                A. CONSIDERATION OF EXTERNAL MATTERS

       Mr. O‟Neal first contends that the trial court erred in considering matters external to
the pleadings but not converting the motion into a motion for summary judgment in
accordance with Tenn. R. Civ. P. 12.02.3 In his brief, Mr. O‟Neal asserts that, after asking
counsel for the Defendants about the factual basis of the complaint, the trial court allowed
counsel to “hold forth for eleven minutes „explaining‟ the factual setting of the Plaintiff‟s
Complaint in ways that both contradicted the Plaintiff‟s argument and introduced facts
external to the pleadings, such as the roles of the local election commissions in accepting
applications and the role of the state election coordinator and commission.” Defendants
respond that these “external matters” were legal argument and analysis of the statutory
framework and do not constitute the introduction of facts beyond the scope of the complaint.

       We have reviewed the hearing transcript, specifically the statements with which Mr.
O‟Neal takes issue. Taken in the context of the court‟s inquiry and the specific allegations of
the complaint, it is clear that the statements of Defendants‟ counsel only address the
restoration of rights and the voting registration processes and requirements contained in the
various statutes at issue, including those in chapter 29 of Title 40 and chapter 2 of Title 2.
The comments complained of by Mr. O‟Neal are responses to questions from the court and
arguments as to the law and procedure governing the consideration of the motion; clearly
they are not intended to be, and do not function as, factual evidence as suggested by O‟Neal.
This contention has no merit and the trial court did not err in not treating the motion to
dismiss as one for summary judgment.

                                    B. ALLEGATIONS OF THE COMPLAINT

       Mr. O‟Neal next contends that the trial court failed to take the factual allegations of
the complaint as true and give him the benefit of all reasonable inferences; he argues that he
clearly asserted in the complaint that the Defendants refused to obey the order restoring his
3
    The pertinent portion of Tenn. R. Civ. P. 12.02 reads:

          Every defense, in law or fact, to a claim for relief in any pleading, whether a claim,
          counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading
          thereto if one is required, except that the following defenses may at the option of the pleader
          be made by motion in writing: . . . (6) failure to state a claim upon which relief can be
          granted. . . . If, on a motion asserting the defense numbered (6) to dismiss for failure to state a
          claim upon which relief can be granted, matters outside the pleading are presented to and not
          excluded by the court, the motion shall be treated as one for summary judgment and disposed
          of as provided in Rule 56, and all parties shall be given reasonable opportunity to present all
          material made pertinent to such a motion by Rule 56.

                                                          5
voting rights. The Defendants maintain, however, that the complaint contained no proper
factual allegations or reasonable inferences which the Court could have resolved in O‟Neal‟s
favor.

       As noted previously, in considering a motion to dismiss, courts are to construe the
complaint liberally, presuming all factual allegations to be true and giving the Plaintiff the
benefit of all reasonable inferences. Webb, 346 S.W.3d at 425. However, courts are not
required to accept as true assertions that are merely legal arguments or “legal conclusions”
couched as facts. Id. at 427.

       Our review of the complaint reveals very few factual allegations aside from the basic
descriptions of the parties. The complaint itself is premised on Mr. O‟Neal‟s legal contention
and argument that chapter 29 of title 40 “provides two procedures related to restoration of
citizenship rights including . . . the right to vote prescribed by Tenn. Code Ann. § 40-29-101
et seq., or an administrative procedure for restoration of voting rights only subject to
approval of an administrative application by the state election commission, as prescribed by
Tenn. Code Ann. § 40-29-201 et seq” and that that orders restoring rights of citizenship are
being disregarded.

       In his brief on appeal Mr. O‟Neal does not make citations to specific paragraphs of the
complaint in support of this contention. At the argument on the motion to dismiss, his
counsel identified paragraphs 22 through 25 of the complaint as setting forth actions that the
Defendants took which Mr. O‟Neal contended violated his rights. We have reviewed those
paragraphs, as well as others which, read broadly, could be construed to allege facts rather
than “merely legal arguments or „legal conclusions‟ couched as facts.” Webb, 346 S.W.3d at
427. Most of the complaint is devoted to conclusory statements either explaining the legal—
but not factual—basis and theory of the complaint; plaintiff‟s interpretation of Tenn. Code
Ann. §§ 40-29-101 et seq. and 40-29-201 et seq.; and the perceived roles of the state
coordinator or elections, the state election commission, the county administrators of elections
and county elections commission, in the restoration of the right to vote.

       To the extent there are factual allegations in the complaint, there is nothing in the trial
court‟s discussion or disposition of the case to lead us to conclude that the court did not
accept the factual allegations in the complaint as true and afford Mr. O‟Neal reasonable
inferences arising therefrom.

                                C. DISMISSAL OF THE COMPLAINT

      Our consideration of Mr. O‟Neal‟s argument that the court erred in dismissing the
complaint requires us to construe conflicting provisions in title 40 of the Tennessee Code,
governing criminal procedure, particularly as those provisions intersect with those in title 2,
governing voter registration. In so doing, we apply the well-settled principles of statutory
                                             6
construction, the most basic of which is to ascertain and give effect to the intention of the
legislature. Gleaves v. Checker Cab Transit Corp., Inc., 15 S.W.3d 799,802 (Tenn. 2000)
(quoting Carson Creek Vacation Resorts, Inc. v. State Dep’t of Revenue, 865 S.W.2d 1, 2
(Tenn. 1993)). We presume that the legislature knows of its prior enactments and the state of
the law at the time it passes the legislation at issue. Wilson v. Johnson County, 879 S.W.2d
807, 810 (Tenn. 1994). Therefore, in resolving potential conflicts between statutes, courts
must seek a reasonable construction which avoids statutory conflict and provides for
harmonious operation of the laws. LensCrafters Inc. v. Sundquist, 33 S.W.3d 772, 777
(Tenn. 2000). As such, statutes “in pari materia”—those relating to the same subject or
having a common purpose—are to be construed together, and the construction of one such
statute, if doubtful, may be aided by considering the words and legislative intent indicated by
the language of another statute. Belle—Aire Village, Inc. v. Ghorley, 574 S.W.2d 723, 725
(Tenn. 1978). Finally, and most relevant to the case at hand, “[s]pecific provisions relating to
a particular subject must govern in respect to that subject, as against general provisions in
other parts of the law which might be broad enough to include it.” Cont’l Tenn. Lines, Inc. v.
McCanless, 354 S.W.2d 57, 58-59 (Tenn. 1962).

        Chapter 29 of Title 40 governs the restoration of citizenship for those whose rights of
citizenship have been revoked as a result of a criminal prosecution. Part 1 of chapter 29 is
entitled “General Provisions”; Tenn. Code Ann. § 40-29-101(a) provides, “Persons rendered
infamous or deprived of the rights of citizenship by the judgment of any state or federal court
may have their full rights of citizenship restored by the circuit court” (emphasis added).
Tenn. Code Ann. § 105(b)(6), which applies to all persons convicted of infamous crimes
between July 1, 1986, and July 1, 1996,4 provides:

        A certificate of restoration issued pursuant to subdivision (b)(3) shall be
        sufficient proof to the administrator of elections that the person fulfills the
        requirements provided in subdivision (b)(1); however, before allowing a
        person convicted of an infamous crime to become a registered voter, it is the
        duty of the administrator of elections in each county to verify with the
        coordinator of elections that the person is eligible to register under this
        section.

(emphasis added).

      Part 2 of the chapter, entitled “Voting Rights,” begins with Tenn. Code Ann. § 40-29-
201 which states in pertinent part:



4
 At the hearing on the motion, counsel for Defendants advised that Mr. O‟Neal was convicted of the offense
which resulted in the revocation of his rights in 1993.
                                                    7
        (a) The provisions and procedures of this part shall apply to and govern
        restoration of the right of suffrage in this state to any person who has been
        disqualified from exercising that right by reason of a conviction in any state or
        federal court of an infamous crime.
            ***
        (c) This part shall apply only to restoration of the right of suffrage. For
        restoration of all other rights of citizenship forfeited as the result of a
        conviction for an infamous crime, part 1 of this chapter shall apply.

(emphasis added).

The pertinent portion of Tenn. Code Ann. § 40-29-202 states:

        (a) A person rendered infamous and deprived of the right of suffrage by the
        judgment of any state or federal court is eligible to apply for a voter
        registration card and have the right of suffrage restored upon:
        (1) Receiving a pardon, except where the pardon contains special conditions
        pertaining to the right of suffrage;
        (2) The discharge from custody by reason of service or expiration of the
        maximum sentence imposed by the court for the infamous crime; or
        (3) Being granted a certificate of final discharge from supervision by the board
        of parole pursuant to § 40-28-105, or any equivalent discharge by another
        state, the federal government, or county correction authority.
        ***
        (c) Notwithstanding subsection (a), a person shall not be eligible to apply for a
        voter registration card and have the right of suffrage restored, unless the
        person is current in all child support obligations.

(emphasis added).5

        Tenn. Code Ann. §§ 40-29-101 et seq. and 40-29-201 et seq. relate to the same
subject, i.e., restoration of rights which have been revoked as a result of a criminal
conviction. Tenn. Code Ann. § 40-29-101 allows for the restoration of “full rights of
citizenship,” while § 40-29-201(c) states that part 2 is applicable to the right to vote and that
all other rights for which restoration is sought proceed under part 1. To the extent there is a
conflict between the statutes, applying the principle set out in Cont’l Tenn. Lines, Inc. v.
McCanless, the reasonable construction is that the specific procedure at Tenn. Code Ann. §
40-29-201 et seq. is to be utilized when seeking restoration of the right to vote rather than the

5
  In the course of the hearing on the motion to dismiss, Mr. O‟Neal‟s counsel stated that she had been told that
the state election coordinator‟s office “ha[d] conducted an investigation and Mr. O‟Neal owes child support.”
This was not alleged in the complaint.
                                                       8
general “full rights of citizenship” provisions of § 40-29-201 et seq. for those whose right to
vote has been revoked as a result of a criminal conviction.

       Tenn. Code Ann. § 40-29-202(a) allows that a person whose right to vote has been
revoked “is eligible to apply for a voter registration card and have the right of suffrage
restored” under certain circumstances; the person is not eligible to apply for a card and have
the right to vote restored unless the person has paid any restitution ordered by the court and
costs assessed, and the person is current in all child support obligations. Tenn. Code Ann. §
40-29-202(c) & (c). Tenn. Code Ann. § 2-2-139, governing restoration of voting privileges
to those who have been convicted of crimes, states:

       (a) Any person who has forfeited the right of suffrage because of conviction of
       an infamous crime may register to vote and vote at any election for which the
       person is eligible by submitting sufficient proof to the administrator of
       elections in the county in which the person is seeking to register to vote, that:
       ***
       (2) The person‟s full rights of citizenship have been restored as prescribed by
       law; or
       ***
       (b) For purposes of this section, a pardon or a certified copy of a judgment of a
       court of competent jurisdiction shall be sufficient proof to the administrator
       that the person fulfills the above requirements as to the offense or offenses
       specified on the pardon or judgment; however, before allowing a person
       convicted of an infamous crime to become a registered voter, it shall be the
       duty of the administrator in each county to verify with the state coordinator of
       elections that the person is eligible to register under the provisions of this
       section.
       (c) The state election coordinator is empowered to formulate a uniform
       procedure for verifying the registration eligibility of any person convicted of
       an infamous crime. Upon receiving sufficient verification of such person’s
       eligibility to register, the administrator shall allow such person to become a
       registered voter in the same manner and in accordance with the same laws,
       rules, or regulations as any other citizen of this state.
       ***

(emphasis added). Thus, under the statutes, after having one‟s rights of citizenship restored,
the person must be deemed eligible to apply for a voter registration card, with the
determination of eligibility to be made by the state election coordinator and communicated to
the administrator of elections at the county election commission.



                                              9
        There is no allegation that this procedure was not followed with respect to Mr.
O‟Neal‟s attempt to have his right to vote restored; rather, Mr. O‟Neal alleged that his full
citizenship rights were restored pursuant to Tenn. Code Ann. § 40-29-101 by the order from
the Circuit Court. The complaint alleges no other salient facts relative to any effort he made
to apply for a voter card, challenge the fact that he was not eligible to have his right to vote
restored, or appeal in accordance with the procedure allowed by Tenn. Code Ann. § 2-2-125.6
The trial court correctly held that the factual allegations of the complaint were not sufficient
to state a claim for relief.

                                           D. WRIT OF MANDAMUS

       Mr. O‟Neal next argues that the trial court erred in not permitting an amendment of
the complaint to a writ of mandamus and, instead, dismissing the case with prejudice.
O‟Neal contends that the Defendants had no authority under §40-29-201 to disobey the §40-
29-101 order from the Circuit Court. The trial court concluded that an amendment to the
complaint to bring this action as a writ of mandamus would be futile because “it is apparent
from the face of the complaint that this case does not involve the enforcement of a ministerial
duty.”

       Tenn. R. Civ. P. 15 governing the amendment of complaints is construed liberally but
courts may deny an amendment if such an amendment would be futile. Welch v. Thuan, 882
S.W.2d 792 (Tenn. Ct. App. 1994).7 An amendment is futile if it would prolong litigation
but not produce a different result. See id. at 794.

6
    Tenn. Code Ann 2-2-125 states:

         (a) If the administrator of elections determines that the registrant is not entitled to be
         registered, the administrator shall tell the registrant the reason, write the reason on the back of
         the original permanent registration record, and file the original and the duplicate
         alphabetically in a binder of rejected registrations.
         (b) The administrator shall tell the registrant that the registrant has a right to appeal the
         decision to the commission within ten (10) days and offer the registrant an appeal form.
         (c) The action of the commission on the registrant's application for registration on appeal shall
         be a final administrative action.
         (d) If the commission determines, after notice and hearing for the appellant, that the appellant
         was not entitled to register, the commission shall give the appellant a written statement of its
         reasons for so holding.
         (e) If the commission believes that the appellant has violated the law in registering, it shall
         report the matter to the grand jury and the district attorney general.
7
  The court in Welch noted: “The Tennessee Supreme Court has stated some relevant factors the trial court
should consider in deciding whether to grant a motion to amend. These include “undue delay in filing; lack of
notice to the opposing party; bad faith by the moving party, repeated failure to cure deficiencies by previous
amendments, undue prejudice to the opposing party, and futility of amendment.” Welch, 882 S.W.2d at 793.
(emphasis added).
                                                        10
       A writ of mandamus is issued to enforce the performance of an official or ministerial
duty and to compel the exercise of power. Tusant v. City of Memphis, 56 S.W.3D 10, 18
(Tenn. Ct. App. 2001). In determining whether an act is ministerial for which mandamus
may lie, courts look to whether the law defines the duties to be performed with such precision
and certainty as to leave nothing to the exercise of judgment. Id. A writ of mandamus will
not lie where a right is doubtful and can only be applied when a right has clearly been
established. Id.

       We agree with the trial court that mandamus is not a remedy available on the
allegations of the complaint. In the absence of a determination that Mr. O‟Neal is eligible to
have his right to vote restored, there is no ministerial duty to be compelled by the writ.
Moreover, under the voter registration provisions at chapter 2 of Title 2, the county election
commission and the administrator of elections appointed by that commission are responsible
for voter registration. The Defendants in this action have no ministerial duty to restore Mr.
O‟Neal‟s right to vote; their duty is to verify his eligibility to apply for a voter registration
card.

                                     E. CIVIL CONTEMPT

       The trial court held that the complaint failed to state a claim for civil contempt
because the order as to which Mr. O‟Neal sought to enforce by contempt was entered by a
court which did not have subject matter or personal jurisdiction over the Defendants.

        An act of contempt is a willful or intentional act that hinders, delays, or obstructs the
court‟s administration of justice. Ahern v. Ahern, 15 S.W.3d 73, 78 (Tenn. 2000); Winfree v.
State, 135 S.W.2d 454, 455 (1940). As noted by the trial court, a claim for civil contempt
based on disobedience to an order of the court must satisfy four elements: 1) the order
alleged to have been violated must be “lawful”; (2) the order alleged to have been violated
must be clear, specific, and unambiguous; (3) the person alleged to have violated the order
must have actually disobeyed or otherwise resisted the order; and (4) the person‟s violation of
the order must be “willful.” See Konvalinka v. Chattanooga-Hamilton Cnty. Hosp. Auth.,
249 S.W.3d 346, 354-55 (Tenn. 2008).

        The order Mr. O‟Neal seeks to enforce by contempt is an order entered in the
proceeding in which his citizenship rights were restored; neither of the Defendants in this
case were parties to that proceeding and there is no duty or order imposed upon which to base
a finding of contempt. Moreover, the order sought to be enforced by the Davidson County
Chancery Court was entered in Marshall County Circuit Court. We know of no authority for
a court in one jurisdiction to hold a party in contempt of an order entered in another
jurisdiction. The purpose of contempt is to vindicate the authority of the court that entered
the order with respect to the parties bound by the order. This claim is totally without merit.

                                               11
                                    IV. CONCLUSION

      For the foregoing reasons, we affirm the judgment of the Chancery Court in
dismissing this action and denying the application to amend the petition. We modify the
judgment to make the dismissal without prejudice.




                                        _____________________________________
                                        RICHARD H. DINKINS, JUDGE




                                          12